Case 1:20-cv-02591-NRN Document 22 Filed 11/13/20 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                              Magistrate Judge N. Reid Neureiter

Civil Action No: 20-cv-02591-NRN                       Date: November 13, 2020
Courtroom Deputy: Stacy Libid                          FTR: Courtroom C203

 Parties:                                              Counsel:

 SHAPESHIFT US, INC., a foreign corporation,           Michael Greco
                                                       David Roth

      Plaintiff,

 v.

 AZAMAT MUKHIDDINOV, an individual,                    Kenneth Eichner
                                                       Lynn Hartfield

      Defendant.


                                      COURTROOM MINUTES


TELEPHONIC MOTION HEARING

2:30 p.m.          Court in session.

Court calls case. Appearances of counsel. Also, present Defendant Azamat
Mukhiddinov.

This matter is before the Court regarding Joint Motion to Restrict Public Access to
Complaint [Docket No. 15].

The Court heard argument on November 10, 2020.

For the reasons set forth on the record, it is

ORDERED: Joint Motion to Restrict Public Access to Complaint [Docket No. 15] is
         DENIED.

2:46 p.m.          Court in recess.
Case 1:20-cv-02591-NRN Document 22 Filed 11/13/20 USDC Colorado Page 2 of 2




Hearing concluded.
Total in-court time: 00:16

*To order transcripts of hearings, please contact either Patterson Transcription
Company at (303) 755-4536 or AB Litigation Services at (303) 629-8534.




                                            2
